Citation Nr: 1040365	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  09-26 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD) for the period prior to June 
2, 2008.

2.  Entitlement to a rating in excess of 30 percent for PTSD for 
the period from August 1, 2008, forward, to include entitlement 
to a total disability rating on the basis of individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife




ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  This decision granted service connection for 
PTSD and assigned an initial rating of 30 percent effective July 
18, 2007, a temporary rating of 100 percent effective June 2, 
2008, due to hospitalization, and a rating of 30 percent 
effective August 1, 2008.  As discussed below, the appeal of the 
issue of entitlement to an increased rating for the period prior 
to June 2, 2008, has been withdrawn and, therefore, is dismissed.  

The Board notes that the RO did not adjudicate the issue of 
entitlement to a TDIU.  However, the Veteran and his wife have 
asserted that he last worked in 1999, and that he is unemployable 
as a result of his PTSD.  See, e.g., April 2007 treatment record; 
December 2008 private evaluation; statement from wife received in 
October 2009.  When evidence of unemployability is submitted 
during the course of an appeal from an assigned rating, a claim 
for entitlement to a TDIU will be considered "part and parcel" 
of the claim for benefits for the underlying disability.  In such 
cases, a request for a TDIU is not a separate "claim" for 
benefits but, rather, is an attempt to obtain an appropriate 
rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  
Therefore, the issue on appeal has been recharacterized as stated 
on the first page of this decision to reflect that further 
adjudication of the Veteran's claim for an increased rating for 
PTSD should also address entitlement to a TDIU.

The issue of entitlement to a rating in excess of 30 percent for 
PTSD for the period from August 1, 2008, forward, to include 
entitlement to a TDIU, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDING OF FACT

In May 2010, prior to the promulgation of a decision in the 
appeal, the Veteran's authorized representative requested to 
withdraw the appeal as to the issue of an initial rating in 
excess of 30 percent for PTSD for the period prior to June 2, 
2008, on the record during a hearing before the Board.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his 
authorized representative) have been met with respect to 
entitlement to an initial rating in excess of 30 percent for PTSD 
for the period prior to June 2, 2008.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  At any time before 
the Board promulgates a decision, an appellant, or an appellant's 
authorized representative, may withdraw a substantive appeal as 
to any or all issues either on the record at a hearing or in 
writing.  38 C.F.R. § 20.204.  

Here, the Veteran's authorized representative requested to 
withdraw the appeal as to the issue of an initial rating in 
excess of 30 percent for PTSD for the period prior to June 2, 
2008, on the record during a hearing before the undersigned 
Veterans Law Judge in May 2010.  See 38 C.F.R. § 20.204(a).  As 
such, there remain no allegations of error of fact or law for 
appellate consideration.  Therefore, the Board has no 
jurisdiction as to this issue, and the appeal is dismissed.  38 
C.F.R. § 20.202.


ORDER

The appeal as to the issue of entitlement to an initial rating in 
excess of 30 percent for PTSD for the period prior to June 2, 
2008, is dismissed.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's remaining 
claim so that he is afforded every possible consideration.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

Specifically, there is an indication that the Veteran may have 
been awarded disability benefits from the Social Security 
Administration (SSA) pertaining to his PTSD.  In particular, the 
Veteran mentioned applying for "SS" benefits in VA treatment 
records, and a December 2008 evaluation appears to be related to 
an SSA application.  As such, upon remand, any determinations and 
medical records associated with the Veteran's claim for SSA 
disability benefits should be obtained and associated with the 
claims file.

Additionally, the last VA treatment records in the claims file 
are dated in December 2009.  Any outstanding VA treatment 
records, including but not limited to mental health treatment 
records, should be obtained and associated with the claims file.  

Thereafter, the Veteran should be scheduled for a new VA 
examination to determine the current severity of his PTSD.  In 
this regard, the Veteran and his wife have argued that the most 
VA examination conducted in October 2008 is inadequate for rating 
purposes, in that the examiner did not appear to be paying full 
attention to the Veteran or to have reviewed the claims file, and 
did not accurately record  his symptoms.  See, e.g., October 2008 
statement from Veteran; May 2010 hearing transcript.  The Board 
notes that the VA examination report is very detailed and 
includes symptoms that are generally consistent with those 
described by the Veteran and his wife, with the exception of 
alcohol abuse, panic attacks, and memory impairment.  However, 
the Veteran and his wife testified in May 2010 that his symptoms 
had increased since the last VA examination.  See Bolton v. 
Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new 
examination where a veteran claims the disability is worse than 
when originally rated and the available evidence is too old to 
adequately evaluate the current severity).

Additionally, VA treatment records reflect that some of the 
Veteran's symptoms, including but not limited to memory and other 
cognitive impairment, may be related to his diagnosis of 
dementia.  See VA treatment records dated from March through 
December 2009.  Further, the evidence includes widely varying 
Global Assessment of Functioning (GAF) scores within a short 
period of time.  Specifically, a GAF of 60 was assigned by the 
October 2008 VA examiner and by a treating provider at the 
Saginaw VA facility in December 2008.  However, a GAF of 33 was 
assigned by the Chicago VA facility upon discharge from 
hospitalization in July 2008, and a GAF of 39 was assigned by a 
December 2008 private examiner (apparently in connection with a 
claim for SSA disability benefits). 

Therefore, the VA examiner should record and measure the severity 
of all symptomatology of the Veteran's PTSD, as well as the 
timing of his symptoms.  The examiner should offer an opinion as 
to whether any reported symptoms are related to dementia, and not 
to PTSD.  If it is not possible to separate the two conditions, 
the examiner should so state.  Further, the examiner should 
comment on the wide variation in GAF scores, and reconcile them 
to the extent possible.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file any outstanding VA medical and mental 
health treatment records, specifically to 
include any records dated from December 
2009 forward.  

2.  Obtain and associate with the claims 
file copies of any determinations and 
medical records associated with the 
Veteran's claim for SSA disability 
benefits.

3.  All requests and all responses for the 
above-described records, including 
negative responses, must be documented in 
the claims file.  Requests for records 
from Federal agencies, including SSA and 
VA, must continue until a determination is 
made that such records do not exist or any 
further efforts to obtain them would be 
futile.  If any records cannot be 
obtained, the Veteran should be notified 
and allowed an opportunity to provide such 
records.

4.  After completing the above-described 
development, schedule the Veteran for a VA 
examination to determine the current 
severity of his PTSD.  The entire claims 
file and a copy of this remand should be 
made available to the examiner for review, 
and such review should be noted in the 
report.  All necessary tests and studies 
should be conducted.  

The examiner should record and measure the 
severity of all manifestations of the 
Veteran's PTSD, as well as the approximate 
date of onset of such symptoms.  
Additionally, the examiner should state 
whether it is at least as likely as not 
(probability of 50 percent or more) that 
any reported symptoms, including but not 
limited to memory and other cognitive 
impairment and hallucinations, are related 
to PTSD, as opposed to nonservice-
connected dementia or any other 
nonservice-connected disorder.  If it is 
not possible to separate the symptoms of 
these two conditions, the examiner should 
so state.  

The mental health examiner should provide 
a GAF score for the Veteran's PTSD, and 
should comment on the wide variation in 
the GAF scores of record, and reconcile 
them to the extent possible.  Further, the 
examiner should offer an opinion as to 
whether the Veteran has been unable to 
secure or follow a substantially gainful 
occupation solely as a result of his PTSD, 
with consideration of his level of 
education, special training, and previous 
work experience.  

Any opinion offered must be accompanied by 
a complete rationale, which should reflect 
consideration of both the lay and medical 
evidence of record.  If an opinion as to 
any matter cannot be offered without 
resorting to speculation, the examiner 
should so state, and should explain why a 
non-speculative opinion cannot be offered.  

5.  After completing any further 
development as may be indicated by any 
response received upon remand, 
readjudicate the claim for a rating in 
excess of 30 percent for the period from 
August 1, 2008, forward, to include 
entitlement to a TDIU.  Such 
readjudication should be based on all lay 
and medical evidence of record, and should 
include consideration of Mittleider v. 
West, 11 Vet. App. 181 (1998) (the Board 
is precluded from differentiating between 
symptomatology attributed to a nonservice-
connected disability and a service-
connected disability in the absence of 
medical evidence which does so.).  If the 
claim remains denied, issue a supplemental 
statement of the case to the Veteran and 
his representative, which addresses all 
relevant law and all evidence associated 
with the claims file since the last 
statement of the case.  Allow an 
appropriate period of time for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.  VA will notify the Veteran if further action is 
required.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


